Title: From Julia Stockton Rush to Abigail Smith Adams, 15 December 1813
From: Rush, Julia Stockton
To: Adams, Abigail Smith



My dear Madam
Philadelphia December 15 1813

It seems that I may again indulge my own feelings by intruding another letter upon you, without supposing that I have any thing to say that can interest You, except as coming from one to whom You have kindly offered a transfer of frendship long since cherished for a more worthy object now no more. Oh my dear Madam the months that have pass’d since the loss of that revered object have not brought comfort, nor I fear even a proper degree of resignation with them. I pray for it constantly and at times think I have attained to it, but by far the greater portion of time I am suffering the bitterness of regret under from the want of that soothing kindness, that entertaining instructing society I have so long been blessed with, short days are tedious. and long nights are dreary, for the sake of those around me I seldom utter my sorrows, my children tho almost adoring the memory of their father are chearful as ever, and I do not discourage it, on the contrary to a certain degree countenance it, yet my own personal loss of which no person can form an adequate Idea that has not experienced it presses at times so heavily upon me as to counteract the exertions I make to submit chearfully to the unerring will of God, who tho he has seen it fit and necessary I am sure to afflict, has yet left me much cause for thankfulness.
My dear and excellent Son Richard who makes all the amends in his power to me for the want of his society by every attention he can give at such a distance, not only by writing letters to me frequently himself—but by occasionally indulging me with a sight of some of the letters he receives from dear Mr. Adams. He has lately gratified me by enclosing the correspondence between Mr A,—Judge Tucker, and himself occasioned by his sending to Mr A a little poem beginning with “Days of my youth,” I was charmed with it no less than was our excellent President; tho I could not have express’d my approbation of it as he has done. Judge Tucker must have been highly delighted with Mr Adams’s approbation commandation indeed he appears to be fully sensible of the honor he has received. I should have been much pleased to have seen the Bermudian, but Richard has no copy.
In consequence of the permission you gave I enclosed a letter for my daughter to Mr Adams, but I have not been so fortunate as to receive any answer to that, or to any other I have written since the summer—My last date from thence is the 16th of August. I was quite miserable after the late action till I saw the British account, when will this cruel separating war end I fear not in my day.—
Have the goodness dear Madam to present my respectful and affectionate regards to Mr Adams, and accept / the unalterable / frendship and regard / of your obliged

Julia Rush